Citation Nr: 1111278	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-26 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond March 5, 2006, for education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill), including entitlement to an extension of time to request an extension of the delimiting date.





ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from July 27, 1993, to March 4, 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran served on active duty from July 27, 1993, to March 4, 1996.

2.  The Veteran had no further military service after her discharge in March 1996.

3.  The Veteran's delimiting period for receiving Chapter 30 educational benefits expired on March 5, 2006.

4.  The Veteran was not prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability.

5.  The Veteran submitted her initial claim for education benefits in March 2008.  She submitted a request for an extension of her delimiting date in April 2008.  This was more than one year after the expiration of her 10-year period of eligibility.

6.  The Veteran has not provided evidence of good cause to extend the time limit for requesting an extension of her delimiting date.




CONCLUSIONS OF LAW

1.  The Veteran has no legal entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, beyond March 5, 2006.  38 U.S.C.A. §§ 3031, 5107 (West 2002 & Supp 2010)); 38 C.F.R. §§ 21.1033, 21.7050, 21.7051 (2010).

2.  The Veteran, without good cause, did not submit a timely request for an extension of her delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code.  38 U.S.C.A. §§ 3031, 5107 (West 2002 & Supp 2010)); 38 C.F.R. §§ 21.1033, 21.7050, 21.7051 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from July 27, 1993, to March 4, 1996.  There is no dispute as to the dates of service.  The evidence shows that the Veteran initiated a claim for education benefits in March 2008.  The agency of original jurisdiction (AOJ) notified her on March 11, 2008, that her period of eligibility for education benefits ended on March 5, 2006.  Thus, she was not entitled to any further education benefits.

The Veteran responded in April 2008.  She sought an extension of her delimiting date.  The Veteran reported that she had intended to seek an extension of benefits prior to the 2006 deadline but was unable to do so because of her physical and emotional condition.  She said this also prevented her from using her benefits.  The Veteran said that she had been placed on bed rest, due to her pregnancy, from September 28, 2005, to June 5, 2006.  The Veteran said she terminated her employment and that her only activity was limited to being able to take a shower.  

The Veteran submitted evidence of a grant of benefits for short-term disability by an insurance company dated in March 2006.  The decision letter noted that the Veteran last worked on March 7, 2006, and that her disability date was determined to be March 8, 2006.  Due to a provision in the plan, she was not eligible for benefits until March 15, 2006.  The letter further advised that the Veteran would be entitled to benefits for six weeks postpartum.  

The Veteran also submitted a Certification of Health Care Provider regarding family leave that was dated March 20, 2006.  The information noted that the Veteran's condition (pregnancy) commenced September 20, 2005.  It was noted that medical leave would be required from March 6, 2006, to six weeks postpartum.  It was noted that the Veteran would be on bed rest from March 6, 2006.  

In April 2008, the AOJ denied an extension of the delimiting date.  The decision noted that the Veteran had not sought an extension of the delimiting date within one year of the ending date of March 5, 2006.  

The Veteran submitted her notice of disagreement (NOD) in May 2008.  She disagreed with the denial of the extension of her delimiting date.  She also stated that she had been informed that she could receive an extension of the time to request for an extension of her delimiting date if she had a medical disability that kept her from making her deadline.  She asserted that her medical condition did keep her from filing for an extension in a timely manner.  She said that her impairment was so traumatic that she was unable to contact VA or utilize her benefits.

The AOJ issued a statement of the case (SOC) in August 2008.  The AOJ determined that the request to extend the delimiting date was not timely.  Thus, no extension of the delimiting date was warranted.  In making this determination, the AOJ considered the Veteran's physical impairment but determined the impairment ended as of June 5, 2006.  The SOC provided that there was no request for an extension submitted even within a year after June 5, 2006.

The Veteran perfected her appeal in September 2008.  She repeated her assertion that she was physically and mentally unable to submit a request for an extension prior to the deadline.

The Board remanded the case for additional development in April 2010.  The remand directed that the Veteran be contacted and informed of the evidence required to substantiate her claim for having good cause for not submitting a timely request for an extension of her delimiting date.  The Veteran was also to be informed of the evidence necessary to establish entitlement to an extension of her delimiting date.

The AOJ originally wrote to the Veteran in July 2010.  The letter provided the necessary notice as directed in the remand.  The letter was sent to a different address than that previously used by the Veteran.  The AOJ sent the same letter to the Veteran's usual address in August 2010.  There is no indication in the education file that either letter was returned as undeliverable.

The Veteran did not respond to the letters.  She did not provide any additional evidence in support of her claim.  The AOJ issued a supplemental statement of the case (SSOC) in October 2010.  The Veteran did not respond to the SSOC and her case was returned to the Board for appellate review.

II.  Analysis

The general rule with regard to educational assistance benefits under Chapter 30, Title 38, United States Code, is that the period within which an individual may use such benefits "expires at the end of the 10-year period beginning on the date of such individual's last discharge or release from active duty . . . ."  See 38 U.S.C.A. § 3031(a) (West 2002 & Supp. 2010).  See also 38 C.F.R. § 21.7050(a) (2010) (to the same effect).  

Exceptions to this rule provide that the 10-year period can be extended if (1) the individual was initially prevented from establishing eligibility for educational assistance due to the character of her discharge, but was later able to establish eligibility as a result of a change, correction, modification, or other corrective action by competent military authority, (2) the individual was captured and held as a prisoner of war by a foreign government or power after her last discharge or release from active duty, (3) the individual was prevented from pursuing her chosen program of education before the expiration of the 10-year period because of a physical or mental disability not the result of her own willful misconduct, (4) the individual was enrolled in an educational institution regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired during a quarter or semester, or (5) the individual was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired after a major portion of a course was completed.  See 38 U.S.C.A. § 3031(b), (c), (d), and (f) (West 2002); 38 C.F.R. §§ 21.7050(f) and (g), 21.7051(a), 21.7135(s) (2010).

Exceptions (1), (2), (4), and (5) have not been made issues in this case.  The question for consideration as framed by the Veteran is whether she was prevented from pursuing her chosen program of education before the expiration of the 10-year period because of a physical or mental disability not the result of her own willful misconduct.  However, consideration of an extension of her delimiting date under 38 C.F.R. § 21.7051(a) turns on a determination of whether the Veteran is entitled to an extension of time to submit a request for an extension of her eligibility.  

In addition to the above, 38 C.F.R. § 21.1033 (2010) addresses the time limits that apply in regard to various actions involving claims for education benefits.  In particular, 38 C.F.R. § 21.1033(c) addresses the time limit imposed for individuals who wish to file for an extension of a period of eligibility for benefits, such as in this case.  The regulation provides that the time limit for filing for an extended period of eligibility is either one year from the date on which the Veteran's original period of eligibility ended; or, one year from the date on which the Veteran's physical or mental disability no longer prevented her from beginning or resuming a chosen program of education.  

Further, 38 C.F.R. § 21.1033(e) notes that an extension of a time limit may be granted for good cause.  Finally, 38 C.F.R. § 21.1033(e)(2) provides that denials of time limit extensions are separately appealable issues.  

Extension of Delimiting Date

The 10-year delimiting period in this case can be extended if the Veteran can demonstrate that she was prevented from pursuing her program of education before the expiration of the 10-year period because of a physical or mental disability which was not the result of her own willful misconduct.  38 U.S.C.A. § 3031(d)(1).  However, the Veteran must apply for an extension of her 10-year period within one year after the last day on which she was prevented from pursuing her program.  38 U.S.C.A. § 30301(d)(2).  

The evidence is unequivocal that the Veteran's 10-period of eligibility expired on March 5, 2006.  The evidence is also unequivocal that she did not contact VA, or request an extension of her delimiting date within one year of that date.  In fact, her first contact with VA after March 2006, in regard to her education benefits, was her claim for education benefits received in March 2008.  The AOJ denied her request for education benefits in March 2008.  Only after this did the Veteran seek an extension to her delimiting date by way of her submission in April 2008.  

She submitted evidence of her pregnancy from September 2005.  She also alleged she was on bedrest from that time.  However, the medical evidence she submitted only noted her pregnancy from September 2005.  She was not placed on bedrest until March 6, 2006.  The Veteran maintained that she was "distressed" until June 5, 2006, presumably her delivery date.  The medical evidence indicated that her period of bedrest was to run from March 2006 until delivery.  Moreover, the evidence does not support her contention that she was not working during the September 2005 to March 2006 period.  The same medical evidence shows the Veteran would require medical leave from work from March 2006 until six weeks after delivery.  

There is a letter from her insurance provider, dated in March 2006, that documents the Veteran's last day at work as March 7, 2006.  She was found to meet the requirements for short-term disability benefits as of March 8, 2006.  Thus, the Veteran was working past her delimiting date, which fact weighs against her argument of not being able to submit a request to extend her delimiting date.  

The evidence demonstrates that the Veteran was placed on bedrest on March 6, 2006.  This is a day after the expiration of her 10-year period of eligibility.  The Board notes that the handwritten entry on the medical form submitted does resemble a "4"; however, when viewed in context of other entries on the form denoting a "6", it is clear that this was the date she was placed on bedrest.  Further, the short-term disability letter reported her last day at work as of March 7, 2006.  The Board cited to the March 6, 2006, date in its remand of April 2010 and the Veteran did not challenge that determination.

Thus, the evidence does not reflect that the Veteran was unable to pursue her chosen program of education as a result any physical or mental disability prior to the expiration of her 10-year period of eligibility.  

Assuming, arguendo, that the Veteran could be afforded a finding that she was impaired by disability near the time of the expiration of the period of eligibility, the evidence still shows that she failed to request an extension of her period within the required one year period after the physical or mental disability no longer prevented her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c)(2).  As discussed above, the evidence, as submitted by the Veteran demonstrated that she was considered to be on short-term disability that would extend six weeks after her delivery.  As her delivery date was in June 2006, this would establish an expiration of her disability period as of August 2006, or September 2006 as a most favorable date based on the evidence of record.  

The Board remanded the case to allow the Veteran to submit additional evidence in support of her claim.  The Veteran did not respond to requests for such evidence.

The Board finds that the evidence does not establish that the Veteran experienced a physical or mental disability during her 10-year period that prevented her from pursuing her chosen program of education.  She did not file a timely request to extend the 10-year period within one year of the expiration of her period of eligibility.  Her claim is denied.  

Extension of Time to File for an Extension of a Delimiting Date

The Veteran has claimed that she had intended to seek an extension of her delimiting date but was unable to do so because of her physical and emotional condition.  However, the Veteran has not submitted evidence to establish that she was unable to make a timely request for an extension as a result of her physical and emotional condition.  

The evidence regarding her pregnancy and need for bedrest has been detailed above.  The letter from her insurer regarding her short-term disability documents that she would be considered to be disabled until six weeks after her delivery, a period ending in August 2006, or September 2006 given her delivery date in June 2006.  

Even allowing for the Veteran to be unable to submit a request for an extension during the period from March 2006 to six weeks after her June 2006 delivery date, the Veteran would still be beyond the one-year period to request an extension before her submission in April 2008.  She has not provided any evidence to demonstrate physical or mental disability beyond August 2006.  Thus, she waited more than 18 months to contact VA for an educational benefit and to request an extension.  

The evidence of record is beyond dispute that the Veteran did not submit a timely request for an extension within one year of the end of her period of eligibility.  See 38 C.F.R. § 21.1033(c)(1).  Further, the evidence does not demonstrate that the Veteran requested an extension of the time to a request of an extension of her delimiting date until April 2008.  Finally, the evidence of record does not demonstrate good cause for why the Veteran failed to file a timely request for an extension of the time to submit a request for extension of her delimiting date.  38 C.F.R. § 21.1033(e).  The evidence does not reflect that her physical or mental condition impaired her in any way such that she could not submit a request for an extension within the one year period, to include after August 2006.  Her claim for an extension to request an extension of her delimiting date is denied.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), provides that VA will notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  The VCAA also requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  Regulations relating to notice and assistance, specific to education benefits, are found at 38 C.F.R. § 21.1031, 21.1032 (2010).

The Board remanded the case in April 2010 to allow the AOJ to provide the Veteran with VCAA notice pertinent to her claim in the first instance.  The AOJ initially wrote to her with the required notice in July 2010.  This letter was sent to an address not previously of record for the Veteran.  However, the AOJ sent the same letter to the Veteran's last known address in August 2010.  There is no indication in the claims folder that either letter was returned as undeliverable.

The Veteran did not respond to the AOJ's letter.  She has not provided any additional evidence or argument in support of her claim.  

The facts in this case are not in dispute.  Absent any evidence that one of the foregoing exceptions applies, there is no legal basis to grant an extension of the delimiting date, or to find there was good cause to grant an extension of the time to submit a request for an extension of the delimiting date.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

The Board has determined that there is no legal entitlement to the claimed benefits as a matter of law.  The notice provisions and duty-to-assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004.  As the Board has denied the claim as a matter of law, the notice and duty-to-assist provisions are inapplicable. See Livesay v. Principi, 15 Vet. App. 165, 179 (2001); Wensch v. Principi, 15 Vet. App. 362 (2001).


ORDER

Entitlement to an extension of the delimiting date beyond March 5, 2006, for education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill), is denied.

Entitlement to an extension of time to request an extension of the delimiting date is denied



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


